1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON



3                                                                    Jun 11, 2019
                                                                         SEAN F. MCAVOY, CLERK

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                      No.   4:18-CR-6044-EFS-5

7                              Plaintiff,
                                                    ORDER GRANTING
8                 v.                                DEFENDANT’S MOTION TO
                                                    MODIFY CONDITIONS
9
     LISA MARIE COOPER (5),
10
                               Defendants.
11

12
           Before the Court, without oral argument, is Defendant Lisa Marie Cooper’s
13
     Motion to Modify Pretrial Release Conditions, ECF No. 220. Defendant is having
14
     significant health issues and requests that the Court modify her third Special
15
     Condition of Pretrial Release, which states:
16
           Defendant shall avoid all contact, direct or indirect, with any
17         codefendants or persons who Defendant would reasonably know are or
           may become a victim or potential witness in the subject investigation or
18         prosecution. Defendant shall have no contact, direct or indirect, with her
           son who is referenced in the indictment.
19

20   ECF No. 91 at 5–6. Defendant requests contact with her son, Curtis Cooper, who is

21   named in the Superseding Indictment due to her health issues. See ECF Nos. 112 at

22   17 & 220. Defendant agrees that she should not discuss, directly or indirectly, this




                                               Order Modifying Conditions— Page 1 of 2
1    case with her son. ECF No. 220. The Government has no objection to the

2    modification. Id. U.S. Probation Officer David L. McCary indicates that he leaves

3    this matter to the Court’s discretion. Id. Having reviewed the record, and in

4    accordance with 18 U.S.C. § 3142(c)(3), the Court grants Defendant’s Motion and so

5    that she may see her son.

6             ACCORIDNGLY, IT IS HEREBY ORDERED:

7                  1. Defendant’s Motion to Modify Condition of Release, ECF No. 220, is

8                       GRANTED.

9                  2. Special Condition No. 3, listed in ECF No. 91, is MODIFIED as follows:

10                      Defendant shall avoid all contact, direct or indirect, with any
                        codefendants or persons who Defendant would reasonably know are or
11                      may become a victim or potential witness in the subject investigation
                        or prosecution. However, Defendant may have contact with her
12                      son, Curtis Cooper. Defendant shall not discuss, directly or
                        indirectly, this case with Curtis Cooper.
13
              IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
14
     provide copies to counsel and the U.S. Probation Office.
15
              DATED this 11th day of June 2019.
16

17                                               s/Edward F. Shea
                                                 EDWARD F. SHEA
18                                       Senior United States District Judge

19

20

21

22



     Q:\EFS\Criminal\2018\18-6044.Cooper Modify Protective Order.LC02.docx
                                                                     Order Modifying Conditions— Page 2 of 2
